PER CURIAM.
The finding that the defendant was negligent is without evidence to sustain it. Whatever negligence there was was that of the other elevator employé, who was a fellow employé, and was neither a superintendent nor charged with any duty of superintendence for the defendant. For such negligence, therefore, the defendant is not responsible. The evidence of the incompetency of this fellow employé had no relation to the accident, as it only related to failure to stop at the proper floor or in the management of the elevator.
The finding that the defendant was negligent is therefore reversed, the judgment and order are reversed, with costs, and the complaint dismissed, with costs.